Case 2:19-cv-00092-JRG-RSP Document 396 Filed 05/04/21 Page 1 of 5 PageID #: 18949




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION


   TEAM WORLDWIDE CORPORATION,

               Plaintiff,
                                              Case No. 2:19-cv-00092-JRG-RSP
   v.
   ACADEMY, LTD d/b/a ACADEMY SPORTS +
   OUTDOORS,                           LEAD CASE

               Defendant.


   ACE HARDWARE CORPORATION,                  Case No. 2:19-cv-00093-JRG-RSP

   AMAZON.COM, INC., AMAZON.COM LLC,          Case No. 2:19-cv-00094-JRG-RSP

   BED BATH & BEYOND INC.,                    Case No. 2:19-cv-00095-JRG-RSP

   COSTCO WHOLESALE CORPORATION,              Case No. 2:19-cv-00096-JRG-RSP

   DICK'S SPORTING GOODS, INC.,               Case No. 2:19-cv-00097-JRG-RSP

   HOME DEPOT PRODUCT AUTHORITY, LLC,         Case No. 2:19-cv-00098-JRG-RSP
   HOME DEPOT U.S.A., INC.,

   MACY’S RETAIL HOLDINGS, INC.,              Case No. 2:19-cv-00099-JRG-RSP
   MACY'S.COM, LLC,

   TARGET CORPORATION,                        Case No. 2:19-cv-00100-JRG-RSP

   SEARS, ROEBUCK AND CO., SEARS
   HOLDINGS CORPORATION, TRANSFORM SR         Case No. 2:20-cv-00006-JRG-RSP
   LLC, AND TRANSFORM KM LLC,                 CONSOLIDATED CASES

               Defendants.


        PLAINTIFF TEAM WORLDWIDE CORPORATION’S OPPOSED REQUEST FOR
        CLARIFICATION OF REPORT AND RECOMMENDATION ON DEFENDANTS’
             MOTION FOR SUMMARY JUDGMENT ON MARKING (DKT. 393)
Case 2:19-cv-00092-JRG-RSP Document 396 Filed 05/04/21 Page 2 of 5 PageID #: 18950




          Plaintiff Team Worldwide Corporation (“TWW”) respectfully requests clarification of the

   Court’s Report and Recommendation (Dkt. No. 393) with respect to the Report and

   Recommendation on Defendants’ Motion for Summary Judgment on Marking (“Marking MSJ

   Recommendation”). Specifically on page 9, the Marking MSJ Recommendation states that “TWW

   is precluded from seeking pre-suit damages.” The Court’s basis for precluding TWW from seeking

   any pre-suit damages as opposed to a limited time period, from September 20, 2018 to March 19,

   2019, is unclear. TWW believes that the phrase “pre-suit damages” should not and was not

   intended to apply before Sept. 20, 2018, and thus TWW respectfully requests clarification.

          The Marking MSJ Recommendation states that TWW submitted evidence that all of its

   products were marked, and points only to a lack of marking on non-TWW Walmart products that

   were first licensed on Sept. 20, 2018. See, e.g., Dkt. 393, at 6 (“Defendants contend that TWW

   should have marked products sold by Wal-Mart, since Wal-Mart was allegedly TWW’s licensee

   and sold products that were allegedly covered by the ’018 Patent.”); 8 (citing Defendants’

   argument that TWW’s “licensee failed to consistently mark substantially all ’018 Products since

   September 21, 2018. TWW submitted no evidence to support that any Licensed Wal-Mart

   Products were marked.” [ellipses omitted]); 9 (“the issue the Defendants raise was whether the

   “Licensed Wal-Mart Products” sold by Wal-Mart (a licensee) from September 20, 2018 to March

   19, 2019 were marked. TWW never addresses this question squarely.”).

          First, the evidentiary record is clear that TWW continuously marked its own products

   including during the period September 20, 2018 to March 19, 2019, and never licensed the ‘018

   patent prior to the Walmart settlement agreement. Therefore, the evidence shows that at least until

   the Walmart settlement agreement, TWW was compliant with the statute that provides for pre-suit

   damages by marking. Such marking provided constructive notice to the market throughout that



                                                   1
Case 2:19-cv-00092-JRG-RSP Document 396 Filed 05/04/21 Page 3 of 5 PageID #: 18951




   period up to September 20, 2018. To the extent Defendants may argue that the Artic Cat cases

   support any broader preclusion, they do not. Those cases involve only the sale of unmarked

   products by a licensee and not marked products sold by the patentee and, therefore, would not

   support precluding any damages prior to the September 20, 2018 when TWW had no licenses.

   Accordingly, TWW believes that the phrase “pre-suit damages” was not intended to apply before

   Sept. 20, 2018, and TWW requests clarification from the Court.

          Second, the Marking MSJ Recommendation states, “Defendants argue that ‘TWW should

   be precluded from seeking damages prior to the date of actual notice to each Defendant because

   TWW failed to mark substantially all of its licensed products in compliance with 35 U.S.C. §

   287.’” (Dkt. 393, at 6 (emphasis added).) TWW understands the Marking MSJ Recommendation

   to address only constructive notice, and therefore TWW should not be precluded from providing

   evidence of actual pre-suit notice of the ‘018 patent. There is no analysis in the Marking MSJ

   Recommendation of actual pre-suit notice, which, as its title states, addresses constructive notice

   via marking.

          TWW notes that the Court’s recommendation on marking also impacts the

   recommendation that willfulness based on pre-suit conduct is moot. TWW respectfully requests

   that, to the extent the Court clarifies its recommendation on pre-notice damages, the Court also

   clarifies its recommendation on pre-suit willfulness so that TWW is not precluded from offering

   evidence on pre-suit willfulness.

                                                     Respectfully Submitted,
    Date: May 4, 2021                                  /s/ Korula T. Cherian
                                                       Korula T. Cherian
                                                       Robert Harkins
                                                       RuyakCherian LLP
                                                       1936 University Ave., Suite 350
                                                       Berkeley, CA 94702
                                                       Telephone: (510) 944-0190

                                                   2
Case 2:19-cv-00092-JRG-RSP Document 396 Filed 05/04/21 Page 4 of 5 PageID #: 18952




                                                     sunnyc@ruyakcherian.com
                                                     bobh@ruyakcherian.com

                                                     Robert F. Ruyak
                                                     Corrine Saylor Davis
                                                     J. Michael Woods
                                                     Jane Inkyung Shin
                                                     RuyakCherian LLP
                                                     1901 L St. NW, Suite 700
                                                     Washington, DC 20036
                                                     Telephone: (202) 838-1560
                                                     corrinesd@ruyakcherian.com
                                                     michaelw@ruyakcherian.com
                                                     janes@ruyakcherian.com

                                                     Elizabeth L. DeRieux
                                                     State Bar No. 05770585
                                                     Capshaw DeRieux, LLP
                                                     114 E. Commerce Ave.
                                                     Gladewater, TX 75647
                                                     Telephone: (903) 845-5770
                                                     ederieux@capshawlaw.com

                                                     Mark Mann
                                                     Blake Thompson
                                                     Mann | Tindel | Thompson
                                                     300 West Main
                                                     Henderson, TX 75652
                                                     Office 903-657-8540
                                                     mark@themannfirm.com
                                                     blake@themannfirm.com

                                                     Counsel for Plaintiff Team Worldwide
                                                     Corporation



                              CERTIFICATE OF CONFERENCE

         I hereby certify that the parties have complied with the meet and confer requirement in

   Local Rule CV-7(h). On May 4, 2021, Counsel for Defendants Andrew McCoy, Lauren

   Steinhaeuser, John Harbin, Rob Cruzen, Chad Everingham, and Michael Smith conferred with


                                                 3
Case 2:19-cv-00092-JRG-RSP Document 396 Filed 05/04/21 Page 5 of 5 PageID #: 18953




   Robert Harkins and Mark Man, counsel for TWW, by phone regarding this Motion. Defendants

   oppose the motion, and the parties were unable to reach an agreement and are at an impasse,

   leaving open issues for the Court to resolve.


                                                               /s/ Korula T. Cherian
                                                               Counsel for Plaintiff Team
                                                               Worldwide Corporation



                                   CERTIFICATE OF SERVICE

          I hereby certify that on the 4th day of May 2021, I electronically filed the foregoing with

   the Clerk of the Court using the CM/ECF filing system, which will automatically notify all

   registered counsel of record.

                                                               /s/ Korula T. Cherian
                                                               Counsel for Plaintiff Team
                                                               Worldwide Corporation




                                                   4
